Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE

Authorization for this examiner’s amendment was given in an interview with Duane M. Byers on March 7, 2022.
The application has been amended as follows: 

Claims 9-22. (Cancelled).	

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show or suggest a microscope comprising all the elements as recited in claim 1:
wherein a beam reuniter is configured to reunite the reference beam and sample illumination beam after passage of the sample illumination beam through the sample observation zone, a light sensing system is configured to retrieve at least phase and intensity values of the light beam downstream of the beam reuniter, and a control system, and
wherein the sample illumination device comprises a mirror system configured to direct the sample illumination beam at a non zero illumination angle (a) with respect to an optical axis (A) of the microscope objective, and a rotating beam mechanism configured to rotate the angled sample illumination beam around the optical axis.
Please note these elements are interpreted under 35 U.S.C. 112(f) as noted in the Office action of November 29, 2021.


/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886